SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.
We presume the parties’ familiarity with the facts, the procedural history, and the scope of issues on appeal. In June 1994, Mel J. Marin (“Marin”) filed a pro se § 1983 complaint against the City of Utica and a number of city officials, alleging that the defendants had violated federal bankruptcy laws. The district court issued an order requiring appellant to retain counsel or file an amended complaint establishing his capacity to maintain the suit. Upon Marin’s failure to do so, the district court issued a conditional dismissal of his action, which Marin ignored. On that basis, the district court dismissed his suit, and that dismissal now constitutes an appealable judgment. See Bogaerts v. Shapiro (In re Litas Int’l, Inc.), 316 F.3d 113, 117-18 (2d Cir.2003).
On appeal, Marin challenges the basis of the district court’s dismissal. We need not reach that issue, however, because Marin’s suit was incorrectly brought to the district court — -a court without jurisdiction over his claim — and, on that basis was subject to mandatory dismissal. See Eastern Equip. & Servs. Corp. v. Factory Point Nat. Bank, Bennington, 236 F.3d 117, 121 (2d Cir.2001) (holding that “recovery of compensatory and punitive damages for willful violations of [an] automatic stay ... must be brought in the bankruptcy court, rather than in the district court, which only has appellate jurisdiction over bankruptcy cases”) (emphasis in original).
Accordingly, the judgment of the district court is hereby AFFIRMED.